Dismiss and Opinion Filed March 21, 2014




                                             S
                                  Court of Appeals
                                                  In The


                           Fifth District of Texas at Dallas
                                          No. 05-13-00475-CV

                             CHARLES L. NORTON, Appellant
                                         V.
                           CENTILLION PARTNERS, INC., Appellee

                        On Appeal from the 191st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-05499

                                MEMORANDUM OPINION
                 Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                 Opinion by Chief Justice Wright
        The filing fee and appellant’s brief in this case are past due. By postcards dated April 9, 2013

and July 8, 2013, we notified appellant the $175 filing fee was due. We directed appellant to remit the

filing fee within ten days and expressly cautioned appellant that failure to do so would result in dismissal

of the appeal. Also by postcard dated April 9, 2013, we notified appellant the docketing statement had

not been filed in this case. We directed appellant to file the docketing statement within ten days. We

cautioned appellant that failure to do so might result in dismissal of this appeal. By postcard dated June

10, 2013, we notified appellant the time for filing his brief had expired. We directed appellant to

file both his brief and an extension motion within ten days. We cautioned appellant that failure

to file his brief and an extension motion would result in the dismissal of this appeal without

further notice. To date, appellant has not paid the filing fee, filed his brief, filed an extension

motion, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




130475F.P05



                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                    S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

CHARLES L. NORTON, Appellant                   On Appeal from the 191st Judicial District
                                               Court, Dallas County, Texas
No. 05-13-00475-CV       V.                    Trial Court Cause No. DC-12-05499.
                                               Opinion delivered by Chief Justice Wright.
CENTILLION PARTNERS, INC., Appellee            Justices Lang-Miers and Brown
                                               participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee CENTILLION PARTNERS, INC. recover its costs of this
appeal from appellant CHARLES L. NORTON.


Judgment entered March 21, 2014




                                               /Carolyn Wright/
                                               CAROLYN WRIGHT
                                               CHIEF JUSTICE




                                         –3–